Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner's amendment to claims 1, 13-14, 16-17, 19, 22 was given in a telephone interview with Attorney Jae Hoon Kim, Reg. No.77,622, on 07/29/2022.
The application has been amended as follows:
In the Claims:
In claim 1, the limitation "the second dam pattern entirely overlaps the sealing member; first dam pattern does not overlap any portion of the sealing member; a bottom surface of the first trench does not overlap any portion of the sealing member; and the bottom surface of the first trench overlaps the entire lower surface of the first dam pattern " has been added after "the first trench extends only to a partial thickness of the first dam pattern".
In claim 13, the limitation "a second substrate opposite to the first substrate" has been added after " a first substrate laterally extending along a first direction and having a display area and a non-display area".  In addition, the limitation " wherein the dam patterns include a first dam pattern not overlapping with the sealing member and a second dam pattern overlapping the sealing member, wherein the second dam pattern entirely overlaps the sealing member, wherein first dam pattern does not overlap any portion of the sealing member, wherein a bottom surface of the first trench does not overlap any portion of the sealing member, and wherein the bottom surface of the first trench overlaps the entire lower surface of the first dam pattern" has been added after " wherein the trench extends only to a partial thickness of the at least one of the dam patterns."
In claim 14, the limitation " further comprising: a second substrate opposite to the first substrate; and a liquid crystal layer disposed between the second substrate and the pixel electrode" has been replaced with " further comprising a liquid crystal layer disposed between the second substrate and the pixel electrode".
In claim 17, the limitation "The display device of claim 16, further comprising a capping layer disposed between the organic layer and the pixel electrode, wherein the capping layer covers a part of the upper surface of the first dam pattern and exposes the trench" has been replaced with " The display device of claim 13, further comprising a capping layer disposed between the organic layer and the pixel electrode, wherein the capping layer covers a part of the upper surface of the first dam pattern and exposes the trench".
In claim 19, the limitation "The display device of claim 16, further comprising a first orientation film disposed on the first substrate between the pixel electrode and the second substrate" has been replaced with " The display device of claim 13, further comprising a first orientation film disposed on the first substrate between the pixel electrode and the second substrate".
Claims 16 and 22 have been cancelled.
End of examiner's amendment.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species A-B, as set forth in the Office action mailed on 10/28/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP  § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 7-8, directed to species Bare no longer withdrawn from further consideration because the claim(s) require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP  § 804.01.
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Reasons for Allowance
Claims 1-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:  The closest prior art, Kwak et al., discloses all of the limitations set forth in the previous Office Action.  However, Kwak et al., either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 1, and in particular fails to disclose or make obvious, “the second dam pattern entirely overlaps the sealing member; first dam pattern does not overlap any portion of the sealing member; a bottom surface of the first trench does not overlap any portion of the sealing member; and the bottom surface of the first trench overlaps the entire lower surface of the first dam pattern”.  Therefore, claim 1 is deemed non-obvious and inventive over the prior art and are allowed.
As to claims 2-12: Since claims 2-12 depend either directly or indirectly on the allowed claim 1, claims 2-12 are also allowed.
Regarding claim 13:  The closest prior art, Kwak et al., discloses all of the limitations set forth in the previous Office Action.  However, Kwak et al., either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 13, and in particular fails to disclose or make obvious, “wherein the dam patterns include a first dam pattern not overlapping with the sealing member and a second dam pattern overlapping the sealing member, wherein the second dam pattern entirely overlaps the sealing member, wherein first dam pattern does not overlap any portion of the sealing member, wherein a bottom surface of the first trench does not overlap any portion of the sealing member, and wherein the bottom surface of the first trench overlaps the entire lower surface of the first dam pattern”.  Therefore, claim 13 is deemed non-obvious and inventive over the prior art and are allowed.
As to claims 14-15 and 17-21: Since claims 14-15 and 17-21 depend either directly or indirectly on the allowed claim 13, claims 14-15 and 17-21 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 270-24902490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871